OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
             OFFIG.bMoBUS&htSEfisfik ^anoNi^j^ff^^s taa postage»pitneybowes
             STATE OF TEXAS          S3   ft^ftw^^
             PENALTY FOR                go
             PRIVATE USE                S£                                $ 000.265
                                        a   a.                0001401623 MAY 20. 2015

5/20/2015
JAMES, ED Jr.              Tr. Ct. No. W10-25095-H(A)                   WR-83,235-01
This is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings of the trial court without a hearing..
                           \               "                        Abel Acosta, Clerk

                             ED JAMES JR.
                   SJ                               TDC# 1783482